A writ of mandamus is available to compel the performance of
                   an act that the law requires or to control an arbitrary or capricious
                   exercise of discretion. NRS 34.160; Int'l Game Tech., Inc. v. Second
                   Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ
                   of prohibition may be warranted when the district court exceeds its
                   jurisdiction. NRS 34.320. Either writ is an extraordinary remedy, and
                   whether such a writ will be considered is within our sole discretion. Smith
                   v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                   (1991). Writ relief is not available when an adequate and speedy legal
                   remedy exists, and the right to appeal is generally considered to be such a
                   remedy. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d
                   840, 841 (2004). Moreover, it is petitioner's burden to demonstrate that
                   our extraordinary intervention is warranted. Id. at 228, 88 P.3d at 844.
                                 Having considered the petition and appendix, we conclude
                   that our intervention by way of extraordinary relief is not warranted.
                   NRAP 21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851. Specifically,
                   petitioner has an adequate legal remedy in the form of an appeal from any
                   adverse final judgment.                  Pan, 120 Nev. at 224, 88 P.3d at 841.
                   Accordingly, we
                                 ORDER the petition DENIED.


                                                                 veotAtN
                                                                               , J.
                                                    Hardesty


                                                     , J.                                  ,   J.
                   Parraguirre                                        Cherry




SUPREME COURT
        OF
     NEVADA                                                       2
(0) 1947A     .s



                                       E. •   1."
                cc:   Hon. Ronald J. Israel, District Judge
                      Mandelbaum, Ellerton & McBride
                      Watson Rounds
                      Schuering Zimmerman & Doyle LLP
                      Law Office of Jacob L. Hafter & Associates
                      Fox Rothschild, LLP, PA
                      Fox Rothschild, LLP, Las Vegas
                      Hall Prangle & Schoonveld, LLC/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA                                         3
(0) 1947A <


                                                            -